PUBLISH

                 UNITED STATES COURT OF APPEALS
Filed 1/24/97
                              TENTH CIRCUIT




UNITED STATES OF AMERICA,

            Plaintiff-Appellee,

v.
                                              No. 95-4096
DARRELL JAY GLOVER,

            Defendant-Appellant.




UNITED STATES OF AMERICA,

            Plaintiff-Appellee,

v.
                                              No.95-4101
SUSAN NOREEN KOZAK,

            Defendant-Appellant.




        APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH
                      (D. Ct. No. 94-CR-16)
Jerold D. McPhee, Salt Lake City, Utah, appearing for the Defendant-Appellant in
No. 95-4096.

Deirdre A. Gorman, Farr, Kaufman, Sullivan, Gorman, Jensen, Medsker &
Perkins, Ogden, Utah, appearing for the Defendant-Appellant in No. 95-4101.

Richard D. McKelvie, Assistant United States Attorney, (Scott M. Matheson, Jr.,
United States Attorney, with him on the brief) Salt Lake City, Utah, appearing for
the Plaintiff-Appellee in Nos. 95-4096 and 95-4101.


Before ANDERSON, BARRETT, and MURPHY, Circuit Judges.


MURPHY, Circuit Judge.


      Defendants Susan Kozak and Darell Glover entered conditional guilty pleas

to possession of methamphetamine with intent to distribute, a violation of 21

U.S.C. § 841(a)(1). They bring these appeals claiming that the district court erred

when it refused to grant their pretrial motions to suppress. Kozak claims that the

district court erred when it refused to suppress drugs discovered during a search

of an Express Mail package and statements she made during an interview with

postal inspectors. Glover asserts that the district court erred when it refused to

suppress statements he made during a custodial interrogation as well as a hand-

written confession. Both assert that the district court should have suppressed

evidence discovered during a search of the home that they share. We exercise

jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.


                                         -2-
                               I. BACKGROUND

      In late 1993, Postal Inspector Gary Collins received a telephone call from

the Postmaster at Willard, Utah. The Postmaster was concerned about a

suspicious Express Mail package emitting the odor of coffee addressed to Kozak’s

post office box. Collins contacted James Summerhill, a detective with the Box

Elder County Sheriff’s Office, to discuss the package and to arrange for a drug-

detecting dog to sniff the package. Summerhill indicated Kozak was currently a

police officer who had worked on drug assignments and was, therefore, familiar

with the methods used to mask the smell of drugs.

      Summerhill in turn contacted the Willard Postmaster to arrange for a drug-

detecting dog to check the package. The Postmaster indicated Kozak had recently

received a number of suspicious packages. Because the dog was unable to detect

the presence of drugs, the package was returned to the mail stream. Nevertheless,

Collins and Summerhill continued to monitor the frequency and nature of all

Express Mail packages delivered to Kozak.

      In January, 1994, several postal inspectors approached their supervisor,

Joseph Schouten, and informed him that suspicious Express Mail packages were

being delivered to Kozak’s post office box. The suspicious circumstances

surrounding the shipment and receipt of the packages, along with some

information regarding the possibility Kozak’s daughter might be involved in drug


                                        -3-
trafficking, led the postal inspectors to suspect the packages contained controlled

substances. As a result of these suspicions, the postal inspectors instituted a mail

watch 1 for Express Mail packages going to Kozak’s post office box or street

address.

      On April 12, 1994, another Express Mail package arrived in Salt Lake City.

Postal inspectors detained the package for approximately one day while they

sought a search warrant. Schouten prepared a lengthy affidavit recounting the

investigation of Kozak and requesting a search warrant to open the package. The

affidavit, along with a warrant, was presented to a United States Magistrate on

April 13, 1994. The magistrate issued the warrant; postal inspectors executed it

immediately. The package contained two white envelopes; each envelope

contained coffee grounds and methamphetamine. After taking samples of the

methamphetamine, Schouten resealed the Express Mail package so that postal

inspectors could make a controlled delivery.

      The controlled delivery took place on April 14, 1994. On that morning, the

Willard Postmaster informed Kozak that the package was at the post office.




      1
        According to Collins, a mail watch entails asking the post office to
specifically watch for a particular address and, if anything comes in for that
address, to pull it out of the mail stream and notify the postal inspectors. The
postal inspectors then decide whether to pursue anything further or simply return
it to the mail stream.

                                         -4-
Glover appeared at the post office and picked up the package. As he was leaving

the parking lot, he was stopped by the postal inspectors and placed under arrest.

      Glover was arrested for possession of a controlled substance and advised of

his Miranda rights. Schouten asked Glover if he wanted to make a statement

concerning the incident. Glover indicated he understood his rights and that he did

not wish to talk at that time. The officers immediately ceased questioning Glover.

       After Glover’s arrest, Summerhill and Schouten went to Kozak’s home.

They arrived at approximately 7:00 a.m., knocked on the door, and were greeted

by Kozak. Schouten identified himself as a postal inspector, informed Kozak that

Glover was in custody, and indicated that, although she was not under arrest, they

would like to talk to her at the station. Kozak agreed to accompany the officers to

the station. Schouten, Summerhill, and Kozak then went directly to Summerhill’s

office. Schouten again advised Kozak that she was not under arrest but indicated

that he would like to talk to her about the events of the past several months. In

the course of the resulting conversation, Kozak admitted that she knew the

package contained methamphetamine and that she had received similar packages

in the past. She asserted, however, that the drugs were for her own use and for

the use of a family member whom she was unwilling to identify.

      After Kozak had made her statement, Schouten went to speak to Glover.

Wilson immediately reminded Schouten that Glover had invoked his rights. The


                                         -5-
officers then discussed which particular right Glover had invoked. At this point,

Glover interrupted the officers, clarified that he had formerly invoked his right to

silence, but indicated that he did wish to talk now. At this point, the officers

began asking Glover questions. Glover was not readvised of his Miranda rights

and was not asked to sign a waiver-of-rights form.

        After answering Schouten’s questions, Glover was taken to talk with

Kozak. After they spoke for approximately thirty minutes, Schouten requested

consent to search their house. Kozak and Glover were advised of their right not

to consent. Nevertheless, both agreed to the search and each signed a written

consent form. That search revealed the existence of drug paraphernalia in the

home.

        After he was allowed to talk to Kozak, Glover was taken to a holding cell.

At some point thereafter, Wilson came to Glover’s cell and asked for a written

statement. Wilson supplied the pen and paper and Glover wrote a short statement.

Wilson was present when Glover wrote the statement and he reviewed and signed

it as a witness.

        Kozak and Glover were indicted on charges of possession of

methamphetamine with intent to distribute, a violation of 21 U.S.C § 841(a)(1).

Both moved to suppress their statements to the postal inspectors and the evidence

seized from their post office box and home. The motion was referred to a


                                          -6-
magistrate judge for the purpose of conducting an evidentiary hearing. See 28

U.S.C. § 636(b)(1)(B). The magistrate judge issued a detailed Report and

Recommendation, recommending that the motions to suppress be denied.

Following a hearing, the district court adopted the Report and Recommendation

and affirmed it in all respects. Glover and Kozak then entered guilty pleas,

reserving their right to appeal the district court’s denial of their motions to

suppress. Fed. R. Crim. P. 11(a)(2).



                                   II. ANALYSIS

A. Kozak’s Claims

      1. Detention and Search of the April 12, 1994, Express Mail Package

      Kozak claims that postal inspectors improperly detained the April 12, 1994,

Express Mail package because they did not have a reasonable suspicion

contraband was in the package. She further alleges the search warrant is invalid

because the affidavit in support thereof did not establish probable cause.

      In reviewing the district court’s denial of a motion to suppress, we accept

the court’s factual findings unless they are clearly erroneous and consider the

evidence in the light most favorable to the government. The ultimate question of

whether a search and seizure was reasonable under the Fourth Amendment is a




                                          -7-
question of law reviewed de novo. United States v. Greenspan, 26 F.3d 1001,

1004 (10th Cir. 1994)

      In this Circuit, it is clear that “[a] temporary detention of mail for

investigative purposes is not an unreasonable seizure when authorities have a

reasonable suspicion of criminal activity.” United States v. Lux, 905 F.2d 1379,

1382 (10th Cir. 1990). Thus, the issue is whether the postal inspectors had a

reasonable suspicion of criminal activity at the time they detained the package. A

review of the magistrate’s findings leads us to conclude that they did.

      On April 12, 1994, Inspector Wilson learned that an Express Mail package

addressed to Kozak had arrived in Salt Lake City. The package smelled strongly

of coffee. Wilson testified and the district court found that the decision to detain

the package was based on the following:

      (1) his conversations with other postal inspectors and law
      enforcement agencies in Brigham City and Box Elder County
      concerning the express mail packages going to Kozak’s post office
      box and Kozak’s daughter’s potential involvement in drug
      trafficking; (2) the fact that this package and most of the prior
      packages smelled like coffee; and (3) his research concerning the
      return addresses on the prior packages had revealed either fictitious
      names or addresses.

In light of the minimal intrusion occasioned by the detention, these

considerations were sufficient to justify Wilson’s decision to briefly detain the




                                          -8-
package for further investigation. 2 See United States v. Van Leeuwen, 397 U.S.

249, 252-53 (1970).

      Once Wilson returned to the office, inspectors noted several additional

facts which led Schouten to conclude they should seek a search warrant. For

instance, the package was relatively light and the cost to ship the package was

$9.95. Based on his experience, Schouten believed that it would be unusual to

mail such a small amount of coffee for such a large fee. He also learned that the

designated sender of the package did not live at the listed return address and that

the residents of the listed return address had not mailed an Express Mail package

to Utah. Postal inspectors then submitted the receipts for the packages shipped to

Kozak over the previous several months to Detective Jim Vaughn, a handwriting

expert. Vaughn determined that several of the labels were written by the same

person, even though different names and addresses were utilized.

      Based on all of the information in the hands of the postal inspectors, we

hold they were entitled to continue detaining the package until they could present

an affidavit in support of a search warrant to a magistrate. See Van Leeuwen, 397

U.S. at 253. Because there is no indication the postal inspectors did not act



      2
       Because we conclude that the detention of the April 12th package was
supported by a “reasonable suspicion of criminal activity,” we need not address
Kozak’s arguments regarding the constitutionality of the “mail watch” instituted
by postal authorities.

                                         -9-
expeditiously in applying for a warrant, we find the investigatory detention of this

package was in conformity with the dictates of the Fourth Amendment. See Lux,

905 F.2d at 1382; see also United States v. Banks, 3 F.3d 399, 403 (11th Cir.

1993), cert. denied, 510 U.S. 1129 (1994); Garmon v. Foust, 741 F.2d 1069, 1072

(8th Cir. 1984).

      Kozak argues that in validating the detention of the package, the district

court improperly relied on a “cumulative” theory of reasonable suspicion. In

deciding whether to detain the April 12th package, Kozak asserts that postal

inspectors were obligated to exorcize from their minds any and all information not

readily apparent from the surface of that particular package. Because the postal

inspectors here relied on information that they developed during the course of an

ongoing investigation in deciding to detain the package, Kozak asserts that the

detention was improper. Kozak’s view of reasonable suspicion is, at best,

illogical. Law enforcement officers are not required to make decisions in a

vacuum, without reference to any information other than that on the surface of the

package. In fact, the exact opposite is true. See, e.g., United States v. Aldaz, 921

F.2d 227, 228-29 (9th Cir. 1990), cert. denied, 501 U.S. 1207 (1991); United

States v. Hillson, 733 F.2d 692, 695-96 (9th Cir. 1984).

      In addition to her arguments on “cumulative” reasonable suspicion, Kozak

argues that the postal inspectors were obligated to immediately submit the


                                         -10-
package to a drug-detecting dog and to return the package to the mail stream if

the dog did not detect the presence of drugs. Kozak relies on a line of cases

holding that probable cause is established once a drug dog alerts on a package for

the mistaken proposition that absent such an alert, officers are not entitled to

detain the package any further. Contrary to Kozak’s assertion, drug-detecting

dogs have not supplanted the neutral and detached magistrate as the arbiter of

probable cause. See United States v. Claps, 818 F. Supp. 1417, 1419 (D. Colo.

1993). 3

       Kozak next claims the affidavit in support of the search warrant contained

little more than a recitation of Express Mail profile characteristics and that these

characteristics are insufficient to support a finding of probable cause. The

determination of whether there was a substantial basis for concluding probable

cause existed must be based on the totality-of-the-circumstances. United States v.

Bishop, 890 F.2d 212, 215 (10th Cir. 1989), cert. denied, 493 U.S. 1092 (1990).

This court has recognized that “a magistrate’s ‘determination of probable cause

should be paid great deference by reviewing courts.’” United States v. Martinez,


       3
        We note that Kozak’s argument is particularly unconvincing in light of the
facts of this case. As was aptly noted by the magistrate judge, Postal Inspectors
had submitted two prior packages to drug dogs, without success. Furthermore, as
Schouten’s affidavit indicates, some contraband simply is not detectable by the
drug dogs because only a relatively small quantity of narcotic is contained in the
package, the drug is double packaged with plastic, or an odor masking substance
such as coffee is used.

                                         -11-
764 F.2d 744, 746 (10th Cir. 1985) (quoting Illinois v. Gates, 462 U.S. 213, 236

(1983)). Accordingly, a reviewing court must not conduct a de novo

determination of probable cause, but should instead “determine whether there is

substantial evidence in the record supporting the magistrate’s decision to issue a

warrant.” Massachusetts v. Upton, 466 U.S. 727, 728 (1984); See Gates, 462 U.S.

at 236. Applying these principles, the totality of the evidence contained in

Schouten’s affidavit substantially supports the conclusion that there was “a fair

probability that contraband” would be found in the package. Gates, 462 U.S. at

238.

       Schouten, the affiant, began the affidavit with a recitation of his extensive

experience in drug detection and interdiction. After setting out his experience

and training, Schouten proceeded to compare the package at issue with the profile

common to packages containing drugs, concluding that it was very likely drugs

were in the package. This court has held that “[a] magistrate is entitled to rely on

the expert opinions of officers when supporting factual information is supplied in

the affidavit.” United States v. Cook, 949 F.2d 289, 292-93 (10th Cir. 1991).

Accordingly, the magistrate was entitled to rely on Schouten’s expert opinion as

to the characteristics associated with packages that contain illegal drugs.

       After laying out the profile characteristics of the April 12, 1994, Express

Mail package, Schouten informed the magistrate of his continuing investigation of


                                         -12-
the packages arriving at Kozak’s post office box. For instance, Schouten averred

that although a number of the packages sent to Kozak listed different senders, a

police hand-writing expert believed several of the mailing certificates had been

written by the same person. Furthermore, Schouten indicated officers of the Box

Elder Sheriff’s Office told him that confidential informants had told them that

Kozak’s daughters might be involved in the use of drugs. Finally, Schouten

informed the magistrate that drug-detecting dogs had failed to alert on two prior

packages. He indicated, however, that dogs could be fooled by the use of

masking agents such as coffee and that as an experienced police officer, Kozak

would be familiar with methods used to conceal controlled substances.

      On appeal, Kozak asks us to review each piece of information contained in

the affidavit to determine whether it, standing alone, supports a finding of

probable cause. This court has specifically rejected the analytical method

advocated by Kozak. See United States v. Cardall, 773 F.2d 1128, 1132 (10th

Cir. 1985); see also Upton, 466 U.S. at 733. Instead, the determination must be

based on the “totality” of the information contained in the affidavit. Bishop, 890

F.2d at 215. Reviewing the affidavit as a whole, as we are obliged to do, we

conclude that the information in the affidavit provided substantial grounds for

believing that contraband could be found in the Express Mail package. Upton,




                                         -13-
466 U.S. at 728; Gates, 462 U.S. at 236. Accordingly, the search of the package

pursuant to the search warrant was proper.

      2. Kozak’s Confession

      Kozak first claims the interview conducted by officers Schouten and

Summerhill was custodial in nature and her Fifth Amendment rights were violated

because she was not advised of her rights under Miranda v. Arizona, 436 U.S. 436

(1966), either prior to or during the interview. The government acknowledges

that Kozak was never Mirandized. Thus, the issue is whether Kozak was in

custody at the time of the interview.

      To determine whether Kozak was in custody for Miranda purposes, we

examine all facts relevant to the following inquiry: how would a reasonable

person in Kozak’s position have understood her situation? “If, from an objective

viewpoint, someone in [Kozak’s] position would reasonably believe her freedom

of action had been curtailed to a ‘degree associated with a formal arrest,’ then she

would be held in custody during the interrogation.” United States v. Griffin, 7

F.3d 1512, 1518 (10th Cir. 1993) (quoting Berkemer v. McCarty, 468 U.S. 420,

440 (1984)) (citation and footnote omitted). Because the determination of

custody is based on the totality-of-the-circumstances, it is necessarily fact

intensive. Id. Therefore, a district court’s determination that a defendant was not




                                         -14-
in custody for purposes of Miranda is reviewed for clear error. Cordoba v.

Hanrahan, 910 F.2d 691, 693 (10th Cir.), cert. denied, 498 U.S. 1014 (1990).

      Based upon a thorough review of the record and consideration of the

totality-of-the-circumstances surrounding the interview, we conclude the district

court’s finding that Kozak was not in custody is not clearly erroneous. A district

court finding is clearly erroneous “if it is without factual support in the record or

if [this court], after reviewing all the evidence, is left with the definite and firm

conviction that a mistake has been made.” Cowles v. Dow Keith Oil & Gas, Inc.,

752 F.2d 508, 511 (10th Cir. 1985) (citation omitted), cert. denied, 479 U.S. 816

(1986). The district court’s conclusion that a reasonable person in Kozak’s

position would not believe she was in custody finds more than adequate support

in the record.

      The sequence of events leading up to Kozak’s confession is as follows.

When Schouten and Summerhill arrived at Kozak’s house, they asked if she

would be willing to talk with them and specifically informed her that she was not

under arrest. Kozak was never handcuffed and neither officer exhibited any sign

of force or intimidation.




                                          -15-
      Once Schouten, Summerhill, and Kozak arrived at the sheriff’s office, they

went directly into Summerhill’s office. 4 Kozak was again informed that she was

not under arrest. The conversation that followed took place in Summerhill’s

office rather than in an interrogation room. Kozak indicated that she was willing

to talk to Schouten and Summerhill, but insisted that the conversation not be

taped. After Schouten agreed not to tape the conversation, Kozak admitted that

she knew the package contained methamphetamine and that she had received

similar packages in the past. The conversation lasted no more than twenty

minutes. Kozak never indicated at any time during the conversation that she

wanted to stop and never asked for an attorney. In light of this sequence of

events and the facts as found by the district court, the district court’s conclusion

that Kozak was not in custody at the time of the interview is not clearly erroneous

and is, therefore, affirmed. 5

      4
       The mere fact that the conversation between the officers and Kozak took
place at the sheriff’s office does not in and of itself establish custody without
other factors supporting a restraint on Kozak’s freedom of movement to a degree
associated with formal arrest. Oregon v. Mathiason, 429 U.S. 492, 495 (1977)
(per curiam).
      5
        Kozak makes much of the fact that she had to ask permission to go outside
and smoke and was accompanied by an officer when she did so. The problem
with Kozak’s argument is that it is devoid of a critical time element. The critical
point is whether Kozak was in custody at the time of the conversation. As noted
by the district court, the record is unclear as to when Kozak was accompanied
outside for a smoke break. Because Kozak has not demonstrated the incident
occurred before or during the conversation, it does not shed any light on whether
she was in custody at the time of the confession. Kozak’s assertion that she was

                                         -16-
      In addition to her Miranda claim, Kozak asserts that the district court

should have excluded her confession because it was not voluntarily given.

Incriminating statements obtained by government acts, threats, or promises that

permit the defendant’s will to be overborne run afoul of the Fifth Amendment and

are inadmissible at trial as evidence of guilt. Malloy v. Hogan, 378 U.S. 1, 7

(1964). In determining whether a particular confession is coerced, we consider

the following factors: (1) the age, intelligence, and education of the defendant;

(2) the length of the detention; (3) the length and nature of the questioning; (4)

whether the defendant was advised of her constitutional rights; and (5) whether

the defendant was subjected to physical punishment. See Schneckloth v.

Bustamonte, 412 U.S. 218, 226 (1973). The determination of voluntariness is

based on the totality-of-the-circumstances; none of the single factors listed above

is determinative. Id. Accordingly, this court must be mindful of all of the

circumstances surrounding a defendant’s interrogation, including the particular

defendant’s characteristics. See id.

      When a defendant challenges the use of her statements on the ground that

they were involuntary, it is the duty of this court “to examine the entire record

and make an independent determination of the ultimate issue of voluntariness.”




accompanied outside to smoke at some point in time does not add anything to our
analysis.

                                         -17-
Davis v. North Carolina, 384 U.S. 737, 741-42 (1966). Nevertheless, the district

court’s rulings regarding “subsidiary factual questions, such as whether the police

intimidated or threatened a suspect or whether a suspect was particularly

susceptible to police coercion, are subject to review under the clearly erroneous

standard.” United States v. Chalan, 812 F.2d 1302, 1307-08 (10th Cir. 1987).

      We conclude, based upon an independent evaluation of the record and with

appropriate deference to the district court’s findings of fact, that Kozak’s

confession was voluntary. Several key facts mandate this conclusion. First,

although Kozak was not specifically informed that she did not have to answer any

questions, she was informed at least twice that she was not under arrest.

Furthermore, Kozak testified that based on her experience as a police officer, she

was aware of her Miranda rights and knew that they applied to her. Second, the

conversation was not excessively long, lasting no more than twenty minutes.

Third, in light of Kozak’s experience, the environment in which the conversation

took place was not unduly coercive. The conversation took place in Summerhill’s

office at the Box Elder Sheriff’s Office, rather than in an interrogation room.

Furthermore, Kozak was extremely familiar with the sheriff’s office due to her

position with the Brigham City Police Department. Fourth, Kozak had been

employed with the Brigham City Police Department as a detective for eleven

years and was well versed in law enforcement procedures. Fifth, there is


                                         -18-
absolutely no evidence in the record tending to show that Kozak was unusually

susceptible to coercion because of age, lack of education, or intelligence. Finally,

and of particular importance, Kozak testified at the suppression hearing that she

made a conscious decision to cooperate with Schouten and Summerhill because

she wanted to help Glover and to be allowed to see him. These types of personal

psychological pressures do not amount to official coercion rendering a confession

involuntary. Colorado v. Connelly, 479 U.S. 157, 170 (1986). Furthermore,

although Kozak argues on appeal that her confession was coerced by promises of

leniency (i.e., a release on her own recognizance), she testified at the suppression

hearing that those discussions did not occur until after the interview. In light of

these facts, it is clear that Kozak’s will was not overborne and that her confession

was the product of her own free will.



B. Glover’s Claims

      1. Glover’s Confession

      Glover asserts that his confession should be suppressed because: (1) his

right to cut off questioning was not scrupulously honored by the postal inspectors

after he invoked his right to remain silent; and (2) even assuming that Glover

waived his right to remain silent, such waiver was not voluntarily, knowingly and

intelligently given.


                                         -19-
      Glover first contends that his right to remain silent was not scrupulously

honored by law enforcement officers. Glover’s argument is premised on the

Supreme Court decision in Michigan v. Mosley, 423 U.S. 96 (1975). In Mosley,

the Supreme Court addressed whether a resumption of questioning is permissible

where a person in custody has invoked his right to remain silent. Id. at 101. The

Court indicated that the resolution of this issue was governed by the following

passage from Miranda: “If the individual indicates in any manner, at any time

prior to or during questioning, that he wishes to remain silent, the interrogation

must cease.” Id. at 100 (quoting Miranda, 384 U.S. at 473-74). Thereafter,

officers can reinitiate questioning only if: (1) at the time the defendant invoked

his right to remain silent, the questioning ceased; (2) a substantial interval passed

before the second interrogation; (3) the defendant was given a fresh set of

Miranda warnings; and (4) the subject of the second interrogation was unrelated

to the first. See id. at 104-105.

      Glover’s reliance on Mosely is misplaced. The key issue addressed by

Mosley is when is it permissible for police officers to initiate questioning or

interrogation of a person in custody after that person has exercised her right to

remain silent. What Mosely does not address are circumstances, such as those

found in the case at hand, where the individual in custody, rather than the police,

initiates further discussion.


                                         -20-
      Although the Supreme Court was focusing on a different issue, Edwards v.

Arizona, 451 U.S. 477 (1981), is instructive on the issue at hand. Significantly,

the Edwards Court held that a person in custody, “having expressed his desire to

deal with the police only through counsel, is not subject to further interrogation

by the authorities until counsel has been made available to him, unless the

accused himself initiates further communication, exchanges, or conversations

with the police.” 451 U.S. at 484-85 (emphasis added). Although it found that

Edwards did not validly waive his right to counsel because the police had initiated

the interrogation, the Court added that had Edwards initiated the meeting with the

police after he had asked for an attorney the result would have been different.

According to the Court, “nothing in the Fifth and Fourteenth Amendments would

prohibit the police from merely listening to [an arrestee’s] voluntary, volunteered

statements and using them against him at trial.” Id. at 485.

      Similarly, it is apparent that Glover volunteered to talk with the postal

inspectors as a result of his own initiative rather than any interrogation or

questioning relating to the incident by the postal inspectors. The evidence

established that after Glover was arrested and indicated to the postal inspectors

that he did not want to talk, all questioning of him concerning the incident ceased.

Glover concedes this fact. Glover was then transported to the Box Elder County

Sheriff’s office where he was taken to an office rather than to an interrogation


                                         -21-
room. Glover was accompanied by several individuals, including Inspectors

Wilson and, at some point, Collins. Again, Glover was not questioned by either

of these two individuals, with the possible exception of Wilson’s questions

concerning background information.

      At approximately 7:30 a.m., Schouten entered the room and began to talk

with Glover, at which point Wilson reminded Schouten that Glover had invoked

his rights. There was some confusion by the postal inspectors as to which rights

he had invoked. One of the postal inspectors believed that Glover wanted an

attorney. Glover then interjected by clarifying that he had not asked for an

attorney, giving his reasons why, but that he had said he did not want to talk.

Glover then volunteered that he wished to talk now. 6 The evidence indicates that

Glover was not readvised of his Miranda rights; however, any requirement to do

so would have been redundant in light of the distinction Glover offered

concerning which specific right he had invoked and the knowledge that Glover

was a seasoned police officer. See United States v. Pugh, 25 F.3d 669, 673 (8th

Cir. 1994).



      6
       Despite Glover’s differing recollection of the events, the district court
found that the testimony of Inspectors Collins, Wilson, and Schouten was credible
and that Glover’s was not. Considering the great deference afforded to a district
court’s determination of credibility, this determination is certainly not clearly
erroneous. Anderson v. City of Bessemer City, 470 U.S. 564, 575 (1985); United
States v. Gobey, 12 F.3d 964, 967 (10th Cir. 1993) (citing Anderson).

                                         -22-
      Based on the specific facts outlined above, this court concludes Glover’s

right to cut off questioning was scrupulously honored after Glover invoked his

right to remain silent. Furthermore, because Glover’s subsequent willingness to

talk was volunteered by him and did not result from interrogation or questioning

initiated by the postal inspectors, the Mosley analysis urged by Glover does not

apply. See United States v. Moreno-Flores, 33 F.3d 1164, 1168-70 (9th Cir.

1994). Moreover, the circumstances in the case at hand merely entail a situation

where Glover, informed of his rights, chose to exercise his right to control the

time at which questioning occurred. There is absolutely no evidence of any

efforts by the postal inspectors to wear down Glover’s resistance so that he would

change his mind and talk.

      Having determined that Glover was not questioned in violation of Miranda,

the question becomes whether Glover’s waiver of the right to remain silent was

voluntarily, knowingly, and intelligently given. Miranda provides that where a

suspect has been advised of his rights against self-incrimination, he may waive

these rights “‘provided the waiver is made voluntarily, knowingly, and

intelligently.’” United States v. Hernandez, 913 F.2d 1506, 1509 (10th Cir. 1990)

(quoting Miranda, 384 U.S. at 444), cert. denied, 499 U.S. 908 (1991). The

Supreme Court has articulated the following two requirements for a valid waiver:

      First, the relinquishment of the right must have been voluntary in the
      sense that it was the product of a free and deliberate choice rather

                                         -23-
      than intimidation, coercion, or deception. Second, the waiver must
      have been made with a full awareness of both the nature of the right
      being abandoned and the consequences of the decision to abandon it.

Moran v. Burbine, 475 U.S. 412, 421 (1986). In making this determination, we

evaluate the particular facts and circumstances surrounding the waiver, including

the background, experience, and conduct of the accused. Johnson v. Zerbst, 304

U.S. 458, 464 (1938).

      In arguing that his waiver was not voluntarily made, Glover maintains that

he was subjected to (1) intimidation by Schouten, (2) coercion when his right to

cut off questioning was not adhered to, and (3) deception when the postal

inspectors made promises that Glover would be released on his own recognizance

if he cooperated. We find Glover’s arguments unconvincing. Glover was a

seasoned police officer at the time of his arrest. He testified that he knew his

rights under Miranda and understood that they applied to him. It is also

undisputed that Glover was advised of his rights at the time he was arrested.

Additionally, at the time Glover made his initial statement to the postal

inspectors, no more than a couple of hours had passed since his arrest; there is

absolutely no evidence to suggest that Glover was subjected to a lengthy

interrogation. There is also no evidence to suggest that Glover was in any pain or

that he was uncomfortable in any way. In fact, the interview with Glover took

place in an office rather than an interrogation room and Glover was not


                                         -24-
handcuffed. There is essentially no evidence that Glover was intimidated or

coerced into waiving his constitutional rights.

      Glover also asserts that he was deceived into waiving his rights by a false

promise of an “O.R.” release 7 if he cooperated. All of the postal inspectors

testified that they did not recall any discussion or promises made concerning an

“O.R.” release. Schouten and Collins did recall some discussion as to Kozak and

Glover’s concern about being processed in Box Elder County. Glover testified,

on the other hand, that Schouten told him during his initial interview that he

would be able to see a magistrate by the end of the day and that there was a

possibility that he would be released on his own recognizance if he cooperated.

Regardless of what representations may have been made to Glover, the key point

is that Glover testified he was also told the determination of a release on his own

recognizance was ultimately up to the magistrate judge. As the government

points out, “[a] promise to bring any cooperation on the part of the defendant to

the [court’s] . . . attention does not constitute a coercive promise sufficient to

render any subsequent statements involuntary and inadmissible.” United States v.

Baldacchino, 762 F.2d 170, 179 (1st Cir. 1985).

      The first requirement of a valid waiver is clearly satisfied. Glover’s

incriminating statements were the product of his free and deliberate choice and


      7
          An “O.R.” release refers to a release on the individual’s own recognizance.

                                          -25-
did not result from any acts of intimidation, coercion, or deception on the part of

the postal inspectors. As to the second requirement that the waiver be made with

full awareness of the right being abandoned and the potential consequences, based

on the facts set forth above concerning Glover’s background and experience as a

police officer, there is little doubt that Glover knowingly and intelligently waived

his rights. See McFadden v. Garraghty, 820 F.2d 654, 661 (4th Cir. 1987)

(experience as police officer relevant in determining whether defendant was

familiar with Miranda and its implications and that his confessions were

voluntarily made).

      2. Delay in Bringing Glover Before a Magistrate

      Glover contends that the district court should have suppressed his written

confession because it was obtained in violation of the rule set out in McNabb v.

United States, 318 U.S. 332 (1943), and Mallory v. United States, 354 U.S. 449

(1957). More specifically, Glover asserts that his written confession is invalid

because it was obtained more than six hours after his arrest but before he was

brought in front of a magistrate.

      The McNabb-Mallory rule has been codified at 18 U.S.C. § 3501(c), which

provides:

            In any criminal prosecution by the United States . . . , a
      confession made or given by a person who is a defendant therein,
      while such person was under arrest or other detention in the custody
      of any law-enforcement officer or law-enforcement agency, shall not

                                         -26-
      be inadmissible solely because of delay in bringing such person
      before a magistrate or other officer empowered to commit persons
      charged with offenses against the laws of the United States . . . if
      such confession is found by the trial judge to have been made
      voluntarily and if the weight to be given the confession is left to the
      jury and if such confession was made or given by such person within
      six hours immediately following his arrest or other detention . . . .

In interpreting section 3501(c), this court has stated that “non-compliance with

the six hour rule does not ipso facto render a confession inadmissible.” United

States v. Shoemaker, 542 F.2d 561, 563 (10th Cir.), cert. denied, 429 U.S. 1004

(1976). Instead, “[v]oluntariness is the sole test for admissibility of a

confession.” Shoemaker, 542 F.2d at 563. Although a judge must consider the

amount of time that elapsed between arrest and arraignment in determining

whether a confession made during that period is voluntary, “[s]uch a

consideration is only a factor, and need not be conclusive.” Id.

      With these considerations in mind, it is relatively easy to resolve Glover’s

claim. As noted by the magistrate, Glover has not produced any evidence that the

delay in bringing him before a magistrate overbore his ability to exercise his own

freewill. In fact, based on the testimony at the suppression hearing, the district

court found, as a matter of fact, that Glover’s choice to write the statement was

voluntary and was not a product of the delay. Furthermore, the record clearly

demonstrates, and the district court found as a matter of fact, that the delay in

bringing Glover before a magistrate was not part of a plot or ploy to obtain a


                                         -27-
confession. Instead, the delay occurred because the cooperating officers had not

yet decided which agency would prosecute the drug offenses. Because the

benchmark of admissibility of a confession is voluntariness and because there is

no question that Glover made the written statement voluntarily, the short delay in

bringing Glover before a magistrate does not render that statement inadmissible.

Shoemaker, 542 F.2d at 563; Short, 947 F.2d at 1451.



C. Joint Claim: Search of Glover and Kozak’s Home

      Glover and Kozak assert that the district court erred when it refused to

suppress drug paraphernalia found during a search of their home. Although they

acknowledge that they signed written consent forms allowing officers to search

the home, both Glover and Kozak contend that the consent was not freely and

voluntarily given.

      A warrantless search of a suspect’s premises is unreasonable per se under

the Fourth Amendment unless the government shows that the search falls within

one of a carefully defined set of exceptions, such as a valid consent. United

States v. Butler, 966 F.2d 559, 562 (10th Cir. 1992). Whether a consent to search

was in fact voluntary or was the product of duress or coercion, express or implied,

is a question of fact to be determined by the totality-of-the-circumstances.

Schneckloth v. Bustamonte, 412 U.S. 218, 227 (1973). In determining whether a


                                        -28-
consent to search is voluntary, a court should consider the following: physical

mistreatment, use of violence or threats of violence, promises or inducements,

deception or trickery, and the physical and mental condition and capacity of the

defendant. United States v. McCurdy, 40 F.3d 1111, 1119 (10th Cir. 1994).

Evidence obtained by a consent-based search is admissible only if the government

(1) produces clear and positive testimony that the consent was unequivocal,

specific, and freely given, and (2) proves that the consent was given without

duress or coercion, express or implied. Butler, 966 F.2d at 562. Here there is no

question that Glover and Kozak consented to the search and that the consent was

specific. Thus, the issue is whether the consent was the result of duress or

coercion.

      Glover and Kozak assert that their consent was not voluntary because it was

based on a promise on the part of postal inspectors to process them outside of Box

Elder County if they agreed to a search of their house. The district court found,

however, that the consent to search was voluntarily given, even assuming that

officers had discussed where Glover and Kozak would be processed. Examining

the totality-of-the-circumstances, the district court noted that both Kozak and

Glover were experienced police officers and that both had testified that they

understood their rights under Miranda. Furthermore, both were specifically

informed that they had the right to decline the request and the officers made no


                                        -29-
efforts to exert force of any kind on Glover or Kozak. Additionally, Kozak and

Glover not only gave their verbal consent to the search, they also both executed

written consents to the search. Finally, the government presented evidence that

Kozak had given her house keys to Schouten and that both Kozak and Glover told

the officers where they could find certain items in the home. Based on the

totalilty of these factors, the district court concluded that “Kozak and Glover’s

consent to search the house was unequivocal and specific and that it was freely,

voluntarily and intelligently given.”

      The record supports the district court’s findings that Kozak and Glover

voluntarily consented to the search of their home; those findings are, therefore,

not clearly erroneous. United States v. Iribe, 11 F.3d 1553, 1557 (10th Cir. 1995)

(clearly erroneous standard apples to trial court’s finding of whether consent to

search was voluntary). Because Glover and Kozak freely consented to the search

and the search pursuant to that consent was proper, the district court did not err in

refusing to suppress the evidence found during the search of the home.

                                III. CONCLUSION

      For all of the reasons set out above, the order of the district court denying

suppression is hereby AFFIRMED.




                                         -30-